                 Case 2:20-cv-00272-JCC Document 31 Filed 12/07/20 Page 1 of 3




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DAVID GOEBEL,                                             CASE NO. C20-0272-JCC
10                              Plaintiff,                     ORDER
11          v.

12   FEDERAL AVIATION ADMINISTRATION,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ joint motion for entry of stipulation of
16   settlement and order of dismissal (Dkt. No. 30). Finding good cause, the Court ORDERS entry
17   of the following stipulation:
18          David Goebel, by and through his attorney, Paul Kampmeier, and Defendant, the Federal
19   Aviation Administration, by and through its counsel, Matt Waldrop (collectively, the “parties”),
20   hereby stipulate and agree as follows:
21          1.       The parties do hereby agree to settle and compromise the above-entitled action
22   under the terms and conditions set forth herein.
23          2.       Defendant shall pay Kampmeier & Knutsen PLLC TWENTY-TWO
24   THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS ($22,500.00) for attorney fees
25   and costs in this matter in lieu of statutory fees plaintiff David Goebel is otherwise entitled to
26   recover.


     ORDER
     C20-0272-JCC
     PAGE - 1
                  Case 2:20-cv-00272-JCC Document 31 Filed 12/07/20 Page 2 of 3




 1           3.       Defendant shall make the payment required by Paragraph Two of this stipulation

 2   by an electronic funds transfer drawn on an account of the United States and paid to Kampmeier

 3   & Knutsen, PLLC, 811 First Avenue, Suite 468, Seattle, Washington 98104. Defendant shall

 4   make this payment in accordance with Defendant’s customary procedures and within 60 (sixty)

 5   days of entry of this stipulated settlement and dismissal as an Order of the Court.

 6           4.       Upon entry as an order of the Court, this Stipulation of Settlement shall represent

 7   full and complete satisfaction of all claims arising from the allegations set forth in the complaint

 8   filed in this action, including full and complete satisfaction of all claims for costs and attorney
 9   fees that have been, or could be, made in this case. In particular, this Stipulation of Settlement
10   shall include all claims for attorney fees and costs incurred in connection with the administrative
11   Freedom of Information Act process, the District Court litigation process, and any other
12   proceedings involving the claims raised in this action.
13           5.       This Stipulation of Settlement shall not constitute an admission of liability or fault
14   on the part of the United States, its agents, servants, or employees, and is entered into by both
15   parties for the sole purpose of compromising disputed claims and avoiding the expenses and
16   risks of further litigation.
17           6.       This Stipulation of Settlement shall be binding upon and inure to the benefit of the
18   parties hereto and their respective successors and assigns.

19           7.       The parties agree that this Stipulation of Settlement will not be used as evidence

20   or otherwise in any pending or future civil or administrative action against the United States, or

21   any agency or instrumentality of the United States.

22           8.       This Stipulation of Settlement shall become effective upon entry as an Order of

23   the Court.

24           9.       Plaintiff’s claims in this action are hereby dismissed with prejudice pursuant to

25   Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

26           10.      The Court retains jurisdiction to enforce the terms of this settlement agreement.


     ORDER
     C20-0272-JCC
     PAGE - 2
              Case 2:20-cv-00272-JCC Document 31 Filed 12/07/20 Page 3 of 3




 1          DATED this 7th day of December 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0272-JCC
     PAGE - 3
